     Case 5:19-cv-00142-DCB-MTP Document 13 Filed 06/10/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT

              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                            WESTERN DIVISION

RONALD LUIS SALAZAR                                           PETITIONER

V.                          CIVIL ACTION NO. 5:19-cv-142-DCB-MTP

WARDEN SHAWN R. GILLIS                                        RESPONDENT

              ORDER ADOPTING REPORT AND RECOMMENDATION

     This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 11], to which no

objections have been filed. Having carefully reviewed the same,

the Court finds the Report and Recommendation to be well taken and

hereby adopts it as the findings and conclusion of this Court.

     Petitioner filed a Writ of Habeas Corpus pursuant to 28 U.S.C.

§ 2241, asserting that he had been detained in immigration custody

in excess of six months, and wishes to be released. [ECF No. 1].

On March 3, 2020, Respondent filed a Motion to Dismiss arguing the

Petitioner’s claim is moot because the Petitioner was released

from immigration custody under an order of supervision on February

21, 2020. [ECF No. 10]. Notably, the Petitioner failed to respond

to the Respondent’s motion to dismiss as moot.


     As the Petitioner has been granted the relief he sought in

his Petition his release from immigration custody the Petition is

now moot. See Sanchez v. Attorney General, 146 Fed. App’x 547, 549



                                    1
    Case 5:19-cv-00142-DCB-MTP Document 13 Filed 06/10/20 Page 2 of 3




(3rd Cir. 2005) (holding that release of an alien from immigration

custody rendered his habeas petition moot); Egoroff v. Clark, 2010

WL 4056065, at *3 (W.D. Wash. Aug. 26, 2010) (“Because petitioner

has received the relief sought in his habeas petition a bond

hearing which resulted in his being granted release under bond in

the amount of $30,000 his petition is now moot and should be

dismissed.”); Dien Thanh Ngo v. Johnson, 2019 WL 3468909, at *2

(N.D.   Tex.   July   17,   2019)   (release        moots   a   §   2241   petition

challenging continued detention pending removal).


     The Petition no longer presents a live case or controversy

for purposes of satisfying Article III, Section 2 of the United

States Constitution. Therefore, it is dismissed as moot.


     Accordingly,

     IT IS HEREBY ORDERED AND ADJUDGED that Magistrate Judge

Parker’s Report and Recommendation [ECF No. 11] is ADOPTED as the

findings and conclusion of this Court. It is further ordered THAT

THE MOTION TO DISMISS [ECF No. 10] is GRANTED and that THE PETITION

FOR WRIT OF HABEAS CORPUS [ECF No. 1] is DISMISSED with prejudice.

[ECF No. 11] A final judgment shall be entered on even date

herewith   pursuant    to   Rule    58   of   the    Federal     Rules     of   Civil

Procedure.

     SO ORDERED this the 10th day of June, 2020.




                                         2
Case 5:19-cv-00142-DCB-MTP Document 13 Filed 06/10/20 Page 3 of 3




                                     _/S/ David Bramlette________


                                     UNITED STATES DISTRICT JUDGE




                               3
